United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, MOUNTAIN
STATION, Killeen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0255
Issued: July 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 16, 2017 appellant, through counsel, filed a timely appeal from a
September 14, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish total disability for the
period September 19, 2015 through January 8, 2016 causally related to a September 16, 2015
employment injury.
On appeal counsel asserts that OWCP’s decision ignored clinical findings.
FACTUAL HISTORY
On September 17, 2015 appellant, then a 39-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her head on a mailbox while delivering mail on
September 16, 2015. She stopped work on the date of injury. On January 5, 2016 OWCP accepted
appellant’s claim for concussion with loss of consciousness of 30 minutes or less.
An emergency responder report dated September 16, 2015 noted a history that appellant
hit the back of her head on a mailbox when she rose from picking up something she had dropped,
that she had a short loss of consciousness, and that she complained of continued dizziness and
nausea. A small laceration was noted on the posterior side of her head. Neurological status was
assessed as normal. Appellant was transported to Seton Medical Center emergency department.
On a September 16, 2015 emergency department report, Dr. Jared R. Kennedy, an
emergency medicine physician, reported a history that appellant hit her head on a mailbox. He
described physical examination findings and advised that a computerized tomography (CT) scan
of the head was normal. Dr. Kennedy diagnosed minor closed head injury. Appellant was
discharged home in stable condition with pain medication. She was again seen in the emergency
department on September 17, 2015. Dr. Kennedy noted a complaint of an intense headache.
Medication was administered. Appellant was discharged with a diagnosis of headache.
In a treatment note dated September 25, 2015, Dr. Don Michael Thompson, a Boardcertified internist, reported a history of closed head injury and appellant’s continued complaint of
pressure to the base of her skull, difficulty with thought processes, insomnia, and occasional
dizziness, worsened by exertion. Neurological examination demonstrated intact cranial nerves, no
sensory-motor dysfunction, and no dysmetria. Dr. Thompson recommended evaluation by a
neurologist. He also submitted an attending physician’s report (Form CA-20) and a duty status
report (Form CA-17) dated September 25, 2015 indicating that appellant could not work due to a
diagnosed concussion.
In a September 30, 2015 statement, L.B., an employing establishment supervisor, noted
that she went to the incident location, after appellant reported her injury. She related that appellant
was sitting in the postal vehicle when she arrived. L.B. indicated that she called 911 because
appellant felt she would pass out, and that another supervisor, A.F., came to prepare an accident
report.
On October 1, 2015 Dr. Thompson reported that appellant was on daily medication and
continued to experience functional deficits including difficulty with thought processes, occasional

2

dizziness, and insomnia, and a feeling of pressure at the base of her skull. He advised that she
could not return to work.
In an undated statement received by OWCP on November 9, 2015, appellant reported that
she hit her head when she stood up after picking up a piece of dropped mail. She indicated that
she felt sharp pain, her head was bleeding, and she believed she passed out. Appellant called her
husband and L.B., who came and moved her to her vehicle. Emergency responders arrived, and
she was transported to the hospital. Appellant related that she continued to have headaches,
nausea, difficulty with thought processes, and insomnia, and had not returned to work. Appellant’s
husband also submitted a statement describing the event that occurred on September 16, 2015.
In reports dated October 23 and 27, 2015, Dr. Thompson advised that appellant was unable
to work. He diagnosed concussion with loss of consciousness of 30 minutes or less. On a duty
status report dated December 8, 2015, Dr. Thompson advised that appellant could return to
modified duty for six hours daily. On a duty status report dated December 15, 2015, he advised
that she could not work.
On January 8, 2016 appellant filed a claim for compensation (Form CA-7) for the period
November 3 to December 29, 2015. The employing establishment indicated that she had been on
leave without pay (LWOP) status for this period and had returned to work for six hours daily on
December 12, 2015.
By report dated January 14, 2016, Dr. Thompson indicated that since the injury appellant
had been treated with medication, physical rehabilitation, and had undergone diagnostic studies.
He noted that she reported that her concussion symptoms had resolved and that she denied nausea,
insomnia, dizziness, or any additional symptom other than pain at the base of her cervical spine
which had become worse. Dr. Thompson related that appellant had an appointment with a
neurologist on December 13, 2015 and with an orthopedic surgeon on January 4, 2016. He
reported that a cervical spine magnetic resonance imaging (MRI) scan had been performed on
December 14, 2015 and requested that an additional condition of osseous and subluxation stenosis
of intervertebral foramina of cervical region also be accepted, based on the MRI scan findings.3
Dr. Thompson maintained that the September 16, 2015 employment injury aggravated appellant’s
cervical spine causing consequential stenosis.
By development letter dated January 25, 2016, OWCP informed appellant that additional
medical evidence was needed to support her disability claim. Appellant was afforded 30 days to
submit the necessary evidence.
In a February 1, 2016 report, Dr. Thompson indicated that appellant had documented
measurable physical disability which resulted in incapacitation from September 25 through
December 7, 2015. Appellant’s findings included decreased muscle strength, decreased range of
motion, decreased overall function, and signiﬁcant increase of pain. Dr. Thompson opined that
appellant continued to have ongoing physical findings related to progressive degeneration of her
head and neck caused by the employment injury which impacted her work and activities of daily
living. He noted that appellant required the daily use of pain medication, that she was not
3

A copy of a December 14, 2015 cervical spine MRI scan is not found in the record before the Board.

3

improving, and that she could not return to full duty due to the nature and severity of the
September 16, 2015 employment injury. Dr. Thompson recommended orthopedic evaluation. In
a letter dated February 17, 2016, he reiterated his conclusions.
On February 17, 2016 appellant filed a CA-7 claim for the period September 19, 2015 to
January 8, 2016. The employing establishment indicated that appellant had received continuation
of pay for the period September 19 to October 31, 2015. An accompanying time analysis form
(Form CA-7a) indicated that she worked eight hours each day from December 26, 2015 through
January 2, 2016 with the exception of 16 hours LWOP on December 30 and 31, 2015, indicating
that this was “per her doctor.”4
A July 15, 2016 MRI scan of the brain was negative.
By decision dated December 28, 2016, OWCP denied appellant’s claim for disability
compensation for the period September 19, 2015 to January 8, 2016. It found the medical evidence
insufficient to establish that she was disabled due to the accepted condition.
On January 3, 2017 counsel requested a hearing before an OWCP hearing representative.
In a January 4, 2017 report, Dr. Alina Sholar, a Board-certified plastic surgeon and an
associate of Dr. Thompson, noted the history of injury. She indicated that appellant had
documented measurable physical disability which resulted in incapacitation from September 25
through December 8, 2015 and was again taken off work from December 15, 2015 through
January 28, 2016. Dr. Sholar noted appellant’s complaints of ongoing memory loss, headaches,
and lack of balance related to the progressive degeneration of her head that was a result of the
employment injury and reiterated Dr. Thompson’s findings and conclusions.
At the hearing, held on July 11, 2017, it was determined that the dates of claimed disability
were September 19, 2015 to January 8, 2016. Appellant described the employment injury. She
testified that she had not seen a neurologist and had progressively improved over time. Counsel
argued that Dr. Thompson’s reports were sufficient to establish total disability for the period
claimed due to the accepted concussion.
By decision dated September 14, 2017, an OWCP hearing representative found that
appellant failed to provide sufficient medical evidence to support the claimed period of disability
and affirmed the December 28, 2016 decision.5

4

Appellant also noted that she did not work on January 1, 2016, a federal holiday. On March 11, 2016 OWCP
asked that its medical adviser, Dr. Morley Slutsky, Board-certified in occupational medicine, provide an opinion to
determine if the consequential injury of osseous and subluxation stenosis of intervertebral foramina of cervical region
should be accepted as a result of the September 16, 2015 employment injury. In a March 18, 2016 report, Dr. Slutsky
indicated that he had only been furnished a statement of accepted facts and one report by Dr. Thompson. OWCP’s
medical adviser requested that additional medical reports, including diagnostic studies be forwarded. No further
development is found in the case record.
5
The Board notes that the hearing representative indicated that the claimed period of disability was for the period
from September 19, 2015 through January 7, 2016.

4

LEGAL PRECEDENT
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.6 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative, and substantial medical
evidence.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish disability
for the period September 19, 2015 through January 8, 2016. The accepted condition is concussion
with loss of consciousness of 30 minutes or less.
The Board initially notes that appellant received continuation of pay for the period
September 19 to October 31, 2015. Section 8118(c) of FECA provides that compensation for
disability does not begin until termination of continuation of pay or the use of annual or sick leave
ends.11 As appellant received continuation of pay for a portion of her claimed disability, the Board
finds that the period of claimed disability would thus be November 1, 2015 through
January 8, 2016.
Regarding the period of claimed disability beginning on November 1, 2015, in his reports
dated February 1 and 17, 2016, Dr. Thompson advised that appellant was totally disabled from
September 25 through December 7, 2015 due to decreased muscle strength, decreased range of
6

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

5 U.S.C. § 8118(c); see L.C., 59 ECAB 569 (2008).

5

motion, decreased overall function, and significant increase of pain. As noted, the accepted
condition is concussion, and Dr. Thompson did not explain how these findings were caused by this
condition other than generally opining that her physical findings were related to progressive
degeneration of her head and neck due to the employment injury. Dr. Thompson expressed no
specific knowledge of appellant’s job duties. He did not specifically address whether appellant
had any employment-related disability beginning November 1, 2015 causally related to her
accepted condition.12 Dr. Thompson did not fully address why appellant required work restrictions
or how these restrictions were attributable to the September 16, 2015 employment injury. The
Board has found that vague medical opinions which do not explain causal relationship are of
diminished probative value.13 In his report dated January 14, 2016, Dr. Thompson indicated that
appellant reported that her concussion symptoms had resolved. While he noted that appellant had
a December 18, 2015 appointment with a neurologist on December 18, 2015, appellant testified
that she had not seen a neurologist, and there is no evidence of record to indicate that she was
examined by a neurologist. Dr. Thompson also indicated that appellant had an appointment with
an orthopedic surgeon on January 4, 2016. Again, there is no evidence that appellant was seen by
an orthopedic surgeon.
In her January 4, 2017 report, Dr. Sholas, who expressed agreement with Dr. Thompson’s
findings and conclusion, reported that appellant had functional deficits in addition to physical
symptomatology that caused her total disability from September 25 through January 8, 2015. The
record, however, does not contain any test results that demonstrate specific functional deficits.
The issue of disability from work can only be resolved by competent medical evidence.14
Whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.15 A physician’s opinion on causal
relationship between a claimant’s disability and an employment injury is not dispositive simply
because it is rendered by a physician. To be of probative value, the physician must provide
rationale for the opinion reached. Where no such rationale is present, the medical opinion is of
diminished probative value.16 In the absence of sufficient medical evidence, the Board finds that
the medical evidence of record is insufficient to establish that appellant was totally disabled from
work during the claimed period. Neither Dr. Thompson nor Dr. Sholar explained with sufficient
rationale why she could not perform her job duties due to the accepted concussion.26
Thus, contrary to counsel’s assertion on appeal, appellant did not submit sufficient
rationalized medical opinion evidence to establish that she was unable to work for the period
November 1, 2015 through January 8, 2016 due to accepted condition. She, therefore, failed to
12

See K.C., Docket No. 17-0379 (issued November 9, 2017).

13

See A.D., 58 ECAB 149 (2006); Mary E. Marshall, 56 ECAB 420 (2005).

14

R.C., 59 ECAB 546 (2008).

15

See Sandra D. Pruitt, 57 ECAB 126 (2005).

16

Thaddeus J. Spevack, 53 ECAB 474 (2002).

6

establish that the claimed disability was employment related and was thus not entitled to wageloss compensation for this period.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled for the period November 1, 2015 through January 8, 2016 causally related to the
accepted concussion with loss of consciousness of 30 minutes or less.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

N.R., Docket No. 14-114 (issued April 28, 2014).

7

